United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF DEFENSE, PENTAGON
MAINTENANCE DEPARTMENT,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1410
Issued: November 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 14, 2017 appellant, through counsel, filed a timely appeal from an April 7, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish more than one percent
permanent impairment of his right upper extremity and one percent permanent impairment of his
left upper extremity, for which he previously received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts as presented in the Board’s
prior decision are incorporated herein by reference. The relevant facts are as follows.
On October 25, 2007 appellant, then a 47-year-old maintenance work inspector, filed an
occupational disease claim (Form CA-2) alleging a cervical condition due to repetitive neck
movements at work over time. OWCP accepted his claim for cervical stenosis/dystonia. Shortly
after filing his claim, appellant began working in a light-duty position for the employing
establishment.4
On January 25, 2008 Dr. William Maggio, an attending Board-certified neurosurgeon,
performed OWCP-approved discectomy and fusion at C3-4.
An April 21, 2009 x-ray test of appellant’s cervical spine contained an impression of
unremarkable postoperative changes apart from mild dextroscoliosis.5 On July 9, 2009
Dr. Maggio noted that a computerized tomography (CT) scan from an unspecified date was
normal and that appellant had no neurologic complaints.6
On January 6, 2014 appellant filed a claim for compensation (Form CA-7) seeking a
schedule award due to his accepted work injury.
In a July 9, 2014 report, Dr. Robert W. Macht, an attending Board-certified general
surgeon, determined that appellant had 10 percent impairment of his left upper extremity under
the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides).7 He opined that appellant had a cervical radiculopathy as shown
by recent electromyogram (EMG) and nerve conduction velocity (NCV) testing. Dr. Macht
referenced tables relating to spinal nerves in the American Medical Association publication, The
Guides Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”

3

Docket No. 16-1116 (issued October 20, 2016).

4

Appellant received a leave buy back payment for the period August 22, 2007 to February 15, 2008.

5

A November 3, 2000 magnetic resonance imaging (MRI) scan of appellant’s cervical spine showed cord
compression at C3-4.
6

The record does not contain a CT scan of the cervical spine produced around the time of Dr. Maggio’s report.

7

6th ed. 2009.

2

(July/August 2009) (hereinafter The Guides Newsletter).8 He indicated that appellant reached
maximum medical improvement (MMI) as of June 1, 2014.
On December 5, 2014 Dr. Morley Slutsky, a Board-certified occupational medicine
physician serving as an OWCP medical adviser, indicated that he had reviewed appellant’s file.
He noted that Dr. Macht’s findings contrasted with those of Dr. Maggio in that Dr. Maggio had
previously reported that appellant had a normal CT scan and did not have any neurologic
complaints. Dr. Slutsky noted that the file did not contain a report of the EMG/NCV study
referenced by Dr. Macht. He determined that the medical evidence of record was insufficient to
support an impairment rating.
In January 2015 OWCP referred appellant for a second opinion examination to
Dr. Robert F. Draper, a Board-certified orthopedic surgeon, in order to evaluate the permanent
impairment of his upper extremities under the standards of the sixth edition of the A.M.A.,
Guides.
In a February 12, 2015 report, Dr. Draper discussed appellant’s factual and medical
history and reported the findings of the physical examination he conducted on that date.
Appellant exhibited findings of 5/5 upper extremity strength bilaterally, restricted cervical range
of motion, +2 symmetric reflexes, normal light touch sensation, negative bilateral shoulder
impingement, and diminished left hand motion. Dr. Draper noted that appellant had no objective
motor deficits, sensory loss, or neurologic abnormalities, and indicated that his findings were
consistent with those reported by Dr. Maggio in 2009. However, he found that paresthesia in
appellant’s upper extremities reflected cervical radiculopathy related to the accepted injury.
Citing Table 1 in The Guides Newsletter, Dr. Draper classified appellant at a class 1, grade C, or
one percent permanent impairment of each upper extremity referable to C6 sensory deficit. In
each upper extremity, appellant had grade modifiers of 1 for physical examination, 1 for
functional history, and 1 for clinical studies which yielded a net adjustment of zero and a final
impairment rating of one percent for each upper extremity. He indicated that appellant reached
MMI as of February 18, 2008.
The report from Dr. Draper was referred to OWCP’s medical adviser, Dr. Slutsky, for
review. On March 11, 2015 Dr. Slutsky indicated that Dr. Draper’s report showed that there was
no objective evidence of sensory or motor loss and that, therefore, there was no ratable
permanent impairment. He indicated that the report of an EMG/NCV study referenced by
Dr. Macht was not in the case record and concluded that appellant had no permanent upper
extremity impairment.
In a June 2, 2015 report, Dr. Macht noted that the EMG/NCV study referenced in his
earlier report was conducted on April 1, 2014 by another attending physician, who provided an
impression of left C5 radiculopathy. He indicated that this testing showed evidence of motor
loss.
In a June 16, 2015 report, Dr. Arnold T. Berman, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, noted that the November 3, 2000 cervical spine MRI scan
8

See infra note 18.

3

showed cord compression at C3-4, and the postsurgery CT scan showed residual posterior
osteophyte at C3-4. He opined that these findings were consistent with the paresthesia reported
by Dr. Draper, and therefore constituted evidence of bilateral upper extremity sensory deficit.
Citing Table 1 in The Guides Newsletter, Dr. Berman agreed with Dr. Draper’s finding that
appellant had one percent permanent impairment of each upper extremity. He indicated that
appellant reached MMI on February 18, 2008.
In a June 29, 2015 decision, OWCP granted appellant a schedule award for one percent
permanent impairment of his right upper extremity and one percent permanent impairment of his
left upper extremity. The award ran for 6.24 weeks from February 18 to April 1, 2008 and was
based on a determination that the weight of the medical opinion evidence with respect to
permanent impairment rested with the opinions of Dr. Draper and Dr. Berman.
Appellant, through counsel, requested a telephonic hearing with a representative of
OWCP’s Branch of Hearings and Review. During the hearing held on February 29, 2016
counsel argued that OWCP did not properly consider the June 2, 2015 report of Dr. Macht.
By decision dated April 4, 2016, an OWCP hearing representative affirmed OWCP’s
June 29, 2015 decision noting that appellant had not established more than one percent
permanent impairment of his right upper extremity and one percent permanent impairment of his
left upper extremity. He indicated that the degree of schedule award compensation granted to
appellant was supported by the opinions of Dr. Draper and Dr. Berman. The hearing
representative noted that Dr. Macht’s June 2, 2015 report did not contain an impairment rating
supported by an EMG/NCV study of record.
Appellant appealed his case to the Board and, in an October 20, 2016 decision,9 the
Board affirmed OWCP’s April 4, 2016 decision finding that appellant had not met his burden of
proof to establish more than one percent permanent impairment of his right upper extremity and
one percent permanent impairment of his left upper extremity, for which he previously received
schedule awards. The Board found that the weight of the medical opinion evidence rested with
the opinions of Dr. Draper and Dr. Berman who found that appellant had one percent permanent
impairment of each upper extremity. The Board determined that the permanent impairment
ratings of Dr. Draper and Dr. Berman were in accordance with the relevant standards of the sixth
edition of the A.M.A., Guides. The Board noted that appellant failed to submit probative
evidence showing that he had more than one percent permanent impairment of his right upper
extremity and one percent permanent impairment of his left upper extremity. The Board
indicated that Dr. Macht had posited on July 9, 2014 that appellant had 10 percent impairment of
his left upper extremity as indicated by the findings an EMG/NCV study. The Board found that
this opinion was of limited probative value because Dr. Macht did not adequately describe the
rationale for this opinion under the standards of the sixth edition of the A.M.A., Guides and he
referenced an EMG/NCV study that was not in the record.
By letter dated and received on November 30, 2016, appellant, through counsel,
requested reconsideration of his claim. Appellant submitted the findings of an April 1, 2014
EMG/NCV study of the upper extremities which contained a clinical interpretation of abnormal
9

See supra note 3.

4

electrophysiological study of the left upper extremity due to chronic left C5 radiculopathy of
moderate-to-severe degree, and early mild bilateral carpal tunnel syndrome (sensory in nature
with no involvement in the motor fiber).10
In an April 7, 2017 decision, OWCP denied modification of its prior decision, noting that
he did not meet his burden of proof to establish more than one percent permanent impairment of
his right upper extremity and one percent permanent impairment of his left upper extremity, for
which he previously received a schedule award. It indicated that appellant provided an April 1,
2014 EMG/NCV study, but found the study by itself did not establish an increase in the
permanent impairment of his upper extremities. OWCP found that appellant had not provided a
well-reasoned and rationalized impairment rating from a physician showing that he had more
than one percent permanent impairment of his right upper extremity and one percent permanent
impairment of his left upper extremity under the standards of the sixth edition of the A.M.A.,
Guides.
LEGAL PRECEDENT
The schedule award provisions of FECA11 and its implementing regulations12 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.13 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.14
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.15 A
schedule award is not payable for the loss, or loss of use, of a part of the body that is not specifically
enumerated under FECA.16 Moreover, neither FECA nor its implementing regulations provides for

10

The clinical interpretation portion of the report did not identify any abnormal findings for the right upper
extremity.
11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404 (1999).

13

Id.

14

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January
2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims.
Chapter 2.808.5a (February 2013).
15

Pamela J. Darling, 49 ECAB 286 (1998).

16

Thomas J. Engelhart, 50 ECAB 319 (1999).

5

a schedule award for impairment to the back or to the body as a whole. Furthermore, the back is
specifically excluded from the definition of organ under FECA.17
In 1960 amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.18
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009) is to be applied.19 The Board has long recognized the discretion of OWCP to
adopt and utilize various editions of the A.M.A., Guides for assessing permanent impairment.20
In particular, the Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform
standard applicable to each claimant for a schedule award for extremity impairment originating
in the spine.21
ANALYSIS
OWCP accepted that appellant sustained an occupational injury in the form of cervical
stenosis/dystonia. On February 12, 2014 appellant filed a claim for a schedule award due to his
accepted work injury. In a June 29, 2015 decision, OWCP granted him a schedule award for one
percent permanent impairment of his right upper extremity and one percent permanent
impairment of his left upper extremity. By decision dated April 4, 2016, an OWCP hearing
representative affirmed OWCP’s June 29, 2015 decision. In an October 20, 2016 decision, the
Board affirmed OWCP’s April 4, 2016 decision finding that appellant had not met his burden of
proof to establish more than one percent permanent impairment of his right upper extremity and
one percent permanent impairment of his left upper extremity, for which he previously received
a schedule award.
The Board notes that it found, in its October 20, 2016 decision, that none of the evidence
contained in the record prior to the issuance of OWCP’s April 4, 2016 decision established that
appellant had more than one percent permanent impairment of his right upper extremity and one
17

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

18

See supra note 15.

19

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.
20

D.S., Docket No. 14-0012 (issued March 18, 2014).

21

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

6

percent permanent impairment of his left upper extremity. The only medical evidence that
appellant submitted after the issuance of OWCP’s April 4, 2016 decision was an April 1, 2014
EMG/NCV study of his upper extremities which contained a clinical interpretation of abnormal
electrophysiological study of the left upper extremity due to chronic left C5 radiculopathy of
moderate-to-severe degree, and early mild bilateral carpal tunnel syndrome.22 In an April 7,
2017 decision, OWCP denied appellant’s claim noting that he did not meet his burden of proof to
establish more than one percent permanent impairment of his right upper extremity and one
percent permanent impairment of his left upper extremity.
The Board finds that appellant has not met his burden of proof to establish more than one
percent permanent impairment of his right upper extremity and one percent permanent
impairment of his left upper extremity, for which he previously received schedule awards.
As noted, appellant provided an April 1, 2014 EMG/NCV study after the issuance of the
Board’s October 20, 2016 decision. However, this study would not, in and of itself, establish
that appellant had more than one percent permanent impairment of either upper extremity. The
Board notes that, in its October 20, 2016 decision, it referenced the absence of an EMG/NCV
study in the record when it determined that a July 9, 2014 report of Dr. Macht, an attending
physician, was of limited probative value due to its lack of medical rationale supporting its
opinion on upper extremity permanent impairment.23 The April 1, 2014 EMG/NCV study did
not contain any opinion on the extent of the permanent impairment of appellant’s upper
extremities and, therefore, is of limited probative value regarding this matter.24 The mere
inclusion of the April 1, 2014 EMG/NCV study in the record would not remedy the fact that the
record still lacks a rationalized medical report showing that appellant had more than one percent
permanent impairment of either upper extremity. For these reasons, OWCP properly found, in
its April 7, 2017 decision, that appellant had not provided a well-reasoned and rationalized
impairment rating report from a physician showing more than one percent permanent impairment
of his right upper extremity and one percent permanent impairment of his left upper extremity
under the standards of the sixth edition of the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.

22

The clinical interpretation portion of the report did not identify any abnormal findings for the right upper
extremity.
23

The Board has held that a report which does not contain medical rationale supporting its conclusion regarding a
given medical matter is of limited probative value regarding that matter. D.R., Docket No. 16-0528 (issued
August 24, 2016).
24

See Charles H. Tomaszewski, 39 ECAB 461 (1988) (finding that medical evidence which does not offer an
opinion regarding a given medical matter is of limited probative value regarding that matter).

7

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than one
percent permanent impairment of his right upper extremity and one percent permanent
impairment of his left upper extremity, for which he previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the April 7, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

